Citation Nr: 0907342	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  05-39 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated at 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1996 to 
March 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2004, a statement of the case was issued in November 2005, 
and a substantive appeal was received in December 2005.


FINDING OF FACT

The Veteran's service-connected PTSD is not manifested by 
occupational and social impairment with deficiencies in most 
area, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a disability rating for PTSD in excess of 50 
percent have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 
2007); 38 C.F.R. §§ 3.159, 4.7, 4.126, 4.130; Diagnostic Code 
9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated April 2004 
and July 2008 the appellant was informed of the information 
and evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in April 2004 prior to the initial unfavorable 
decision in November 2004.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Here, the VCAA duty to notify under Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) was satisfied by way 
of a letter sent to the appellant in July 2008.  The RO 
subsequently readjudicated the claim as evidenced by a 
January 2009 supplemental statement of the case.

Although some of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notices were 
followed by a subsequent readjudication, thereby curing the 
defective notice error.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes VA treatment 
records, VA examination reports, Social Security records, and 
lay evidence.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R.  § 3.159(c).  No additional pertinent 
evidence has been identified by the claimant.   

The Veteran was afforded VA examinations in June 2004, 
October 2006, and November 2008.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Given that the claims file was 
reviewed by the examiner and the examination reports set 
forth detailed examination findings in a manner which allows 
for informed appellate review under applicable VA laws and 
regulations, the Board finds the examinations to be 
sufficient.  Thus, the Board finds that a further examination 
is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Analysis

Legal Background 

The veteran filed her claim for an increased rating in March 
2004.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The Veteran's service-connected PTSD has been rated by the RO 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under this regulatory provision:

A noncompensable rating is warranted when a mental condition 
has been diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication.

A 10 percent disability rating is warranted when the Veteran 
experiences occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent disability rating is warranted if the Veteran 
experiences occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran 
experiences occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.

A 100 percent disability rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination.  38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

When evaluating a psychological disability, the examiner 
often provides a Global Assessment of Functioning score.  A 
GAF of 61-70 indicates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social 
occupational or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning 
pretty well with some meaningful interpersonal relationships.  
A GAF of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  A GAF of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 31-40 indicates some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work).  A GAF of 
21-30 indicates behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g. sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g. stays in bed all day; 
no job, home, or friends.)  American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM- IV) (Fourth Edition); see 38 C.F.R. § 4.130.

Factual Background

In April 2003, the Veteran was experiencing hypersomnia.  She 
reported a lack of energy and memory problems.  Her mood was 
dysthymic and her memory and judgment intact.  Her affect was 
appropriate.  Her thoughts were logical and coherent and 
revealed no evidence of thought disorder.  No auditory or 
visual hallucinations were noted and no suicidal/homicidal 
ideations.  The examiner assigned a GAF of 45.

In April 2004, the Veteran reported anxiety and weight loss.  
She was oriented with no memory or judgment problems.  Her 
mood was depressed.  She showed no signs of thought disorder 
or any hallucinations.  She reported no suicidal/homicidal 
ideation.  The examiner diagnosed her with PTSD, major 
depression - recurrent, adult sexual trauma, panic disorder, 
and bereavement.  The examiner assigned a GAF of 50.

In June 2004, the examiner reported the cessation of 
medication by the Veteran due to pregnancy.  Her psychiatric 
symptoms appeared to be frequent with panic attacks at least 
twice a week and intrusive memories occurring more 
frequently.  The severity appeared to fall between moderate 
and serious when considering all psychiatric symptoms 
together.  The Veteran complained of being anxious all the 
time.  She has restricted social and interpersonal 
relationships and few recreational and leisure pursuits 
outside her family.  Her affect was restricted in range and 
intensity and her mood appeared tense.  She was irritable and 
depressed.  She showed no impairment of thought process or 
communication, nor any delusions or hallucinations.  She 
maintained good eye contact and reported no 
suicidal/homicidal ideation.  She maintains her household 
although she is impaired by her panic attacks in crowded 
grocery store aisles.  Her memory and concentration appeared 
fair.  She reported no obsessive or ritualistic behavior.  
Her speech was clipped and quick, but not clearly pressured.  
She reported at least two panic attacks per week.  The 
Veteran denied depression, however the examiner noted that 
she appeared mildly depressed, tense, irritable, and 
moderately anxious.  Her nightmares have decreased to once 
per month.  GAF is estimated at 48 to 49.  

In July 2004, the Veteran appeared tense and guarded during 
an examination.  Her mood was anxious and her affect was 
congruent.  Her thoughts were clear and organized with no 
psychosis noted.  Her speech was melodic, clear, and non-
pressured.  The Veteran denied suicidal ideation.  Her 
judgment was good with no impulsivity noted.  The examiner 
diagnosed her with a panic disorder, PTSD, and major 
depressive disorder from sexual abuse of adult.  

In November 2004, the Veteran was diagnosed with PTSD.  She 
was assigned a GAF of 55.  The Veteran stated that she felt 
worse since the birth of her baby.  She felt more anxious and 
did not want to do anything.

In May 2005, a Social Security Administration (SSA) 
examination showed the Veteran as having panic/agoraphobia 
without being able to sustain work-related functions at 
independent levels.  The examiner summarized that the Veteran 
was markedly limited in her ability to maintain attention and 
concentration for extended periods, in her ability to work in 
coordination with or proximity to others without being 
distracted by them, in her ability to complete a normal 
workday and workweek without interruptions from 
psychologically based symptoms and to perform at a consistent 
pace without an unreasonable number and length of rest 
periods, in her ability to interact appropriately with the 
general public, in her ability to respond appropriately to 
changes in the work setting, and in her ability to travel in 
unfamiliar places.  

The Veteran was afforded a VA examination in October 2006.  
At that time, the Veteran showed no impairment of thought 
processes or the ability to communicate.  She denied 
delusions, hallucinations, and paranoid ideations.  She 
maintained good eye contact and exhibited appropriate 
behavior.  She did not express any suicidal or homicidal 
thoughts, ideations, or plans.  The Veteran maintains 
personal hygiene and successfully completes activities of 
daily living.  She is oriented to person, place, and time and 
reports no memory loss.  She partakes in no obsessive or 
ritualistic behaviors.  Her speech patterns are normal.  The 
Veteran does suffer panic attacks triggered by an 
unreasonable or excessive fear when in the presence of large 
men.  She denies any depressed mood and reports no impaired 
impulse control.  The examiner assigned a GAF of 60.  The 
Veteran stated that she did not believe her PTSD was getting 
worse.  

The Veteran was afforded a VA examination in November 2008.  
Since the previous VA examination, the Veteran has not worked 
at any regular job.  She remains close to her daughters but 
is very overprotective of them.  She has virtually no social 
relationships or activities outside the home.  She presented 
with no impairment of thought process and no delusions or 
hallucinations.  Her eye contact was good.  She denied 
suicidal or homicidal thoughts.  Her hygiene appeared 
excellent and she was oriented to person, place, and time.  
She showed no evidence of memory loss or impairment.  
Although she showed no obsessive or ritualistic behavior, she 
continues to be obsessively concerned about what happened to 
her, the consequences of such, and the threat by the attacker 
that he would eventually kill her.  She used normal speech 
patterns.  She suffers occasional panic attacks where she 
feels extremely anxious and fearful of impending disaster, 
including difficulty breathing, rapid pulse, and fear of 
losing control.  She reports depression and ongoing sleep 
impairment.  The examiner described the PTSD as severe and 
assigned a GAF of 50.  



Analysis

After considering the totality of the pertinent evidence, the 
Board is compelled to conclude that the preponderance of the 
evidence is against entitlement to the next higher rating of 
70 percent. 

The evidence affirmatively shows that the majority of 
symptoms listed for a 70 percent rating under Code 9411 have 
not been demonstrated.  None of the medical reports appear to 
document suicidal ideation.  Although the November 2009 
examiner commented that the veteran was obsessively concerned 
about the attack on her, it was reported that there was no 
obsessive or ritualistic behavior.  This is consistent with 
other medical reports.  Examinations in 2006 and 2006 showed 
good hygiene.  There is no evidence suggesting illogical, 
obscure or irrelevant speech or impaired impulse control.  
All of the medical reports have showed the Veteran to be 
oriented.  Although various reports refer to depression and 
some panic attacks, it does not appear that such symptoms are 
near-continuous.  

It is clear that the Veteran suffers panic attacks more than 
once a week and has some depression, anxiety, and sleep 
impairment.  These symptoms no doubt result in occupational 
and social impairment with reduced reliability and 
productivity as reflected by the May 2005 examination report 
for Social Security purposes which refers to limitations in a 
workplace environment.  This evidence suggests difficulty in 
adapting to stressful circumstances including work or a work 
like setting.  This is a symptom listed among the criteria 
for a 70 percent rating.  The evidence also shows impairment 
in the ability to establish and maintain relationships 
outside the home, another symptom listed for a 70 percent 
rating.  However, the overall evidence affirmatively shows 
that the vast majority of symptoms listed for a 70 percent 
rating have not been demonstrated.  Again, the Board stresses 
that the Veteran's impairment appears to be generally 
manifested by the types of symptoms listed under the criteria 
for a 50 percent rating as opposed to a higher rating.  

The Board also recognizes the varying GAF scores reported 
during the course of this appeal.  Theses scores suggest 
serious to moderate impairment.  However, the GAF scores 
alone do not dictate a higher rating in view of the clinical 
findings over the course of several years which consistently 
show a disability picture more in keeping with that described 
under the criteria for a 50 percent rating.  The clear 
preponderance of the evidence is against a finding that the 
disability picture more nearly approximates the criteria for 
the next higher rating of 70 percent. 

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.


ORDER

Entitlement to an increased disability rating for PTSD in 
excess of 50 percent is not warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


